Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the communication filed December 07, 2020.  

Allowable Subject Matter
Claims 21-40 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art, US 2016/0205431 teaches presenting the user with options to upload segments or a full video.  However, the segments/highlights are created during a video editing phase and not during a live stream.
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of “determine, during the live video broadcast, a highlighted portion of the live video broadcast in response to receiving user input indicative of a highlighted portion; present to the networking system user a set of sharing options comprising an option to share an unhighlighted full version of the live video broadcast and an option to share the highlighted portion determined in response to receiving the user input indicated during the live video broadcast” as stated in claims 21, 28, 35.  These limitations, in conjunction with other limitations in the independent .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707.  The examiner can normally be reached on Monday - Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/J.C.T/Examiner, Art Unit 2446                                                                                                                                                                                                        
/SHEAN TOKUTA/Primary Examiner, Art Unit 2446